TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00748-CV



                                Kathleen Kelly Potter, Appellant

                                                  v.

                                      Kevin Potter, Appellee


              FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
             NO. 06-11191, HONORABLE BENTON ESKEW, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Kathleen Kelly Potter filed a notice of appeal regarding an order in a suit seeking to

modify a parent-child relationship and filed an accompanying affidavit of indigence in cause number

03-18-00653-CV. See Tex. R. App. P. 20.1 (setting out when party is indigent for civil cases). After

Potter filed her notice of appeal and affidavit of indigence, the Bastrop County district clerk, the

court reporter, and Kevin Potter each filed a challenge to Potter’s claim of indigency, and the county

court at law scheduled a hearing on the matter. See Tex. R. Civ. P. 145(f)(1), (3) (providing that

clerk, party, or court reporter may file motion to require declarant to pay costs), (5) (stating that

declarant may not be ordered “to pay costs without an oral evidentiary hearing” and specifying that

“the burden is on the declarant to prove the inability to afford costs”). At the conclusion of the

hearing, the county court at law determined that Potter is not indigent, and the county court at law

subsequently issued an order setting out its ruling. Following that ruling, Potter filed a motion in
this Court challenging the county court at law’s order sustaining the contest to her indigency

declaration. See id. R. 145(g) (setting out procedure for appealing indigency determination by

trial court).

                Having reviewed the motion and the record, we cannot conclude that the county court

at law’s order constituted an abuse of discretion. See Basaldua v. Hadden, 298 S.W.3d 238, 241

(Tex. App.—San Antonio 2009, no pet.) (explaining that trial court’s order sustaining contest is

reviewed under abuse of discretion standard and that “[a]n abuse of discretion occurs only when the

trial court acts without reference to any guiding rules or principles or in an arbitrary or unreasonable

manner”). Accordingly, we deny Potter’s motion. See Tex. R. Civ. P. 145(g)(4) (directing appellate

courts to “rule on the motion at the earliest practicable time”).




Before Justices Puryear, Goodwin, and Bourland

Filed: December 7, 2018




                                                   2